Citation Nr: 0406786	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  99-08 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes and chondrocalcinosis of the right knee, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for other 
residuals of a right knee injury, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
changes and chondrocalcinosis of the left knee, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for other 
residuals of a left knee injury, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1979 
and from April 1980 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The January 1999 rating decision 
confirmed and continued 10 percent ratings for service-
connected right and left knee injury residuals.  During the 
pendency of the veteran's appeal, in May 2000, the RO 
recognized that the veteran's knee injury residuals included 
degenerative changes and chondrocalcinosis of each knee.  By 
the May 2000 rating decision, 10 percent ratings were granted 
for these residuals separate from the previously assigned 10 
percent ratings for all knee injury residuals.  Consequently, 
the veteran's appeal for higher ratings for knee injury 
residuals now includes the question of entitlement to higher 
separate ratings for degenerative changes and 
chondrocalcinosis.  Other injury residuals continued to be 
rated as 10 percent disabling for each knee by the RO.  Given 
that the veteran's appeal was originally for a higher rating 
for all service-connected residuals of injury, and because of 
the RO's May 2000 rating action, the Board has now 
characterized the issues on appeal as including those set 
forth on the preceding page.  

The Board notes that the veteran was denied service 
connection for residuals of a left arm injury and residuals 
of an injury to the left side of the neck by way of a rating 
decision dated in January 2003.  The veteran submitted a 
notice of disagreement and was issued a statement of the case 
in December 2003.  The veteran's case was certified on appeal 
in January 2004.  At that time a substantive appeal was not 
of record for either of these issues; however, the 60-day 
period to respond to the statement of the case had not 
expired when the case was certified on appeal.  As there is 
no evidence of a substantive appeal filed with the RO in 
regard to these issues, the Board does not have jurisdiction 
at this time.  38 C.F.R. § 20.200 (2003).  (The Board does 
not make any finding as to whether the veteran may have filed 
a timely appeal with the RO since the case was forwarded 
prior to the expiration of the response period.  38 U.S.C.A. 
§ 7104(b) (West 2002).)


REMAND

The veteran submitted his current claim for increased 
evaluations for the issues on appeal in June 1998.  He was 
afforded a VA examination in October 1998.  This is the last 
VA examination for his service-connected knee disabilities.

The veteran was scheduled for a VA examination in March 2000 
to evaluate a then-pending claim for a total disability 
evaluation based on individual unemployability (TDIU), but he 
failed to report.  The evidence of record shows that the 
veteran was rescheduled for examinations in April 2000, but 
again failed to report.  It is not clear from the record why 
the veteran failed to report.  Nevertheless, given the length 
of time since the last VA examination, a new VA examination 
is required to properly evaluate the current status of the 
veteran's service-connected knee disabilities.

The Board notes that the veteran has changed addresses 
several times during the pendency of his appeal.  The veteran 
is advised that he has a duty to keep the RO informed of his 
current address and to report any change of address in a 
timely manner.  The veteran is further advised that failure 
to report for a scheduled examination, without a good cause, 
could have an adverse effect on his claim, to include denial 
in a claim for an increased rating.  38 C.F.R. § 3.655 
(2003).

The Board also notes that the last VA treatment records 
associated with the claims file are dated in August 1999.  
Prior to that time, the veteran was being followed for 
postoperative care for his right knee from surgery in June 
1998.  Further, an entry dated in August 1999 noted that the 
veteran was seeking to have a right total knee replacement.  
A check for additional treatment records must be made, to 
include VA and private sources.

The veteran presented a copy of a favorable decision from the 
Social Security Administration (SSA) dated in July 1999.  The 
veteran was found to be totally disabled.  The disabilities 
listed by the SSA concluded that the veteran's 
musculoskeletal disabilities precluded work activity even at 
a sedentary exertional level.  The decision noted that the 
veteran had probable arthritis of the ankles in addition to 
his service-connected knee disabilities.  The medical records 
relied on by the SSA should be obtained and associated with 
the claims file.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated him for any 
knee disability since June 1998.  
After securing the necessary 
release(s), the RO should obtain 
those records that have not been 
previously secured, especially any 
VA treatment records.

2.  The SSA should be contacted and 
the records pertinent to the 
veteran's claim for Social Security 
disability benefits, as well as the 
medical records relied upon 
concerning that claim, should be 
requested.

3.  The veteran should be afforded a 
VA orthopedic examination to assess 
the current status of his service-
connected knee disabilities.  The 
claims file and a copy of this 
remand should be made available to 
and reviewed by the examiner prior 
to the examination.  All indicated 
tests and studies are to be 
performed.  The examiner should 
review the results of any testing 
prior to completion of the report.  
The examiner should identify each 
functional debility legitimately 
experienced by the veteran due to 
service-connected knee disabilities 
and describe the functional loss in 
terms that can be used to apply 
pertinent rating criteria, to 
include functional loss due to 
flare-ups, fatigability, 
incoordination, and pain on 
movements.  All functional losses 
other than those caused by 
instability should be equated to 
loss of motion (in degrees) beyond 
that shown clinically.  Any lateral 
instability should be described as 
causing slight, moderate, or severe 
impairment.  A complete rationale 
for all opinions expressed should be 
provided

(The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2003)).

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

